Citation Nr: 1016762	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for a psychophysiological 
gastrointestinal reaction (most recently diagnosed as 
somatoform disorder) with manifestations of antral gastritis 
and peptic ulcer disease, currently assigned a 40 percent 
evaluation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision, which 
continued the 40 percent rating for a psychophysiological 
gastrointestinal reaction.
 
The Board remanded this case in May 2009 and again in January 
2010.  It returns for appellate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's somatization disorder affecting the 
gastrointestinal system is currently manifested by symptoms 
which include abdominal pain, nausea, vomiting, diarrhea, 
sleep disturbance, anxiety, nervousness, depression, 
flashbacks, and intrusive thoughts.  These symptoms result in 
social impairment from his constant anxiety and distress.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
somatization disorder affecting the gastrointestinal system 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 
4.130, Diagnostic Codes 9421, 7306 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
November 2006 and July 2009.  The Veteran has not reported 
receiving any recent treatment specifically for his condition 
(other than at VA and the private treatment mentioned above, 
records of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough, supported by VA outpatient 
treatment records, and adequate upon which to base a 
decision.

Based upon the foregoing, the Board may proceed to the 
substantive matters on appeal.  See Newhouse v. Nicholson, 
497 F.3d 1298 (Fed. Cir. 2007)

II.	Increased Rating

The Veteran contends that he is entitled to a rating in 
excess of 40 percent for his psychophysiological 
gastrointestinal reaction.  For the reasons that follow, the 
Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14.

The Board notes that the Veteran was originally awarded 
service connection for his disability in an unappealed May 
1955 rating decision.  In June 2006, the Veteran filed a 
claim for an increased rating.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was initially evaluated as 40 percent disabled 
under Diagnostic Code (DC) 7306 for his psychophysiological 
gastrointestinal reaction with manifestations of antral 
gastritis and peptic ulcer disease.  Associated medical 
evidence indicates that the Veteran's service connected 
disability was a somatoform disorder, a recognized 
psychiatric disability.  38 C.F.R. § 4.130 (2009).  Under 
38 C.F.R. § 4.126(d), a service connected disorder which is 
diagnosed as a physical condition and a mental disorder 
should be rated based on the dominating aspect (whether 
physical or mental) of the disorder.  Thereafter, the RO, in 
the February 2010 rating decision, evaluated the Veteran's 
symptoms under both DC 7306 and DC 9421, the rating criteria 
for a somatization disorder.  Pursuant to 38 C.F.R. 
§ 4.126(d), the Board will consider both the gastrointestinal 
component of the Veteran's service connected disability as 
well as the psychiatric component.  

The Veteran's psychological disorder affecting a 
gastrointestinal disorder has been rated under DC 9421.  See 
38 C.F.R. § 4.130 (2009).  Under this diagnostic code, a 30 
percent rating is warranted for psychophysiological 
gastrointestinal reaction with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9421.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. Id.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgement, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); special disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted if there is a total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed. 1994).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

With respect to the Veteran's psychiatric symptomatology, the 
Veteran's anxiety, nervousness, and depression cause limited 
levels of social dysfunction.  In the November 2006 VA 
examination, the Veteran indicated that he experienced 
anxiety and depression.  However, he denied flashbacks, 
suicidal or homicidal ideation, or mania.  He was 
hypervigilant and had slight sleep disturbance.  However, at 
that time, no significant employment or social dysfunction 
was noted.  The examiner concluded that the Veteran's 
disorder was more correctly diagnosed as a somatoform 
disorder with gastrointestinal symptomatology and assessed a 
GAF score of 70.  

During his September 2009 VA examination, the Veteran 
complained of persistent anxiety, a nervous stomach, and 
pain.  The examiner noted that the Veteran has been 
constantly nervous since service separation.  The Veteran 
indicated that this nervousness was due to his war 
experiences as well as his chronic nervousness from stomach 
complaints.  At the time of the examination, the Veteran 
complained of intrusive thoughts and flashbacks of war 
experiences, sleep disturbance, and generalized anxiety 
complicated by his stomach complaints.  He had no suicidal or 
homicidal ideation, psychiatric hospitalizations, or 
pressured speech.  The examiner indicated that his previously 
diagnosed psychophysiological gastrointestinal reaction was 
actually a somatoform disorder with anxiety.  Additionally, 
the examiner diagnosed the Veteran with PTSD.  The examiner 
indicated that the capacity for improvement and remission of 
the somatoform disorder with anxiety and PTSD was moderate.  
The examiner assessed a GAF score of 55 and noted that the 
Veteran had some social dysfunction from his constant anxiety 
and stress.  

The Veteran's symptoms have not reached the severity as to 
warrant a rating higher than his current 40 percent.  
Specifically, his symptoms have not interfered with his 
personal hygiene.  There is no evidence of suspiciousness, 
panic attacks, chronic sleep impairment, or memory loss.  He 
does not have a flattened affect or stereotyped speech.  The 
September 2009 VA examiner indicated difficulty communicating 
simple commands; however, he provided that the Veteran's 
hearing, not his psychiatric symptoms, caused this 
hinderance.  The Veteran's most recent GAF score of 55 
reflects a decline in social function as compared to the GAF 
score assessed during the November 2006 VA examination.  
Nevertheless, the Veteran has been married for over 53 years 
and consistently reported to sustaining good relationships 
with his wife and family.  As such, the Board finds that the 
Veteran's somatization disorder does meet the criteria 
necessary to warrant a 50 percent rating.  See 38 C.F.R. 
§ 4130, Diagnostic Code 9421.
 
As mentioned above, the Veteran's psychological disorder 
affecting a gastrointestinal disorder involves both a mental 
and physical component.  Thus, the Board must consider 
whether separate ratings applicable to the Veteran's 
gastrointestinal disability would result in a higher rating.  
38 C.F.R. § 4.126(d) (2009).  

Under DC 7306, a 40 percent evaluation is warranted for 
moderately severe marginal gastrojejunal ulcers with 
intercurrent episodes of abdominal pain at lease once a 
month, partially or completely relieved by ulcer therapy, 
mild and transient episodes of vomiting or melena.  See 
38 C.F.R. § 4.114, Diagnostic Code 7306.  A 60 percent rating 
is contemplated for a severe marginal gastrojejunal ulcer, 
same as pronounced with less pronounced and less continuous 
symptoms with definite impairment of health.  Id.  Finally, a 
100 percent evaluation is warranted for a pronounced marginal 
gastrojejunal ulcer with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss.  It must be 
totally incapacitating.  Id.  

The Veteran complains of constant stomach pain, diarrhea, 
vomiting and nausea.  The private treatment records show that 
the Veteran complained of abdominal pain.  Particularly, in 
May 2005, the Veteran complained of sharp abdominal pain and 
was treated at Mercy General Health and Gerber Memorial 
Health.  At that time, he complained of nausea and diarrhea.  
A September 2005 radiology report from Gerber Memorial does 
not show any abnormalities.  The Mayo Clinic records, dated 
from February 2005 to October 2005, reveal complaints of 
unintentional weight loss and abdominal pain with nausea.  In 
August 2007, the Veteran was treated at Pine Medical Group 
and submitted to a gastrointestinal endoscopy, which revealed 
retained bile in the Veteran's stomach and was treated with 
medication.  

In the November 2006 VA examination it was noted that the 
Veteran's disorder caused nausea and pain several times a 
week.  The Veteran denied vomiting and diarrhea.  The 
examiner noted abdominal tenderness and indicated that there 
was no significant weight loss or malnutrition.  X-ray 
reports were reviewed and showed a minor abnormality.  
Endoscopy results done in July 2005 were essentially negative 
with no evidence of esophagitis or gastritis.  The examiner 
indicated that while the Veteran has occasional periods of 
nausea, it is relieved by medication.  She also noted that 
the Veteran had gained a small amount of weight and appeared 
to be feeling well.  She then indicated that the disorder did 
not have an effect on the Veteran's daily activity.

The Veteran's VA treatment records indicate intermittent 
treatment for his gastrointestinal disorder.  In April 2008, 
the Veteran denied abdominal pain.  However, in June 2009, 
the Veteran complained of abdominal discomfort and a loss of 
taste but denied nausea, vomiting or diarrhea.  It was noted 
that he had lost nine pounds since October 2008.  

In his September 2009 VA examination, the Veteran described 
his symptoms as burning pain on a daily which he took 
antacids, drank milk, or ate a piece of bread to alleviate 
this discomfort.  He reported feeling nauseous on a daily 
basis in the afternoons and described vomiting several times 
a week.  He also reported a history of persistent diarrhea 
one to four times a day.  Other symptoms the Veteran 
described were belching and early satiety.  The examiner 
determined that there was no weight loss but instead weight 
gain.  There were no signs of malnutrition or anemia.  The 
examiner noticed abdominal tenderness and mild epigastric 
tenderness with palpitation and noted the 2007endoscopy 
results where the Veteran had retained bile in his stomach, 
mild gastritis, and some bowel reflux.  The examiner noted 
that the Veteran had retired in 1994 because he had reached 
the age of retirement.  The Veteran was diagnosed with 
psychophysiological gastrointestinal reaction with 
manifestations of antral gastritis and peptic ulcer disease.  
It was noted that the Veteran's disorder mildly affected his 
usual daily activities.  The examiner then provided that the 
Veteran's activities seemed more limited by his cardiac 
condition and dyspnea than his stomach condition.  The 
examiner also noted that, although recommended, the Veteran 
chose not to have a repeat endoscopy at the time of the 
examination.  

These symptoms are reflective of a moderately severe 
marginal, gastrojejunal ulcer.  The medical evidence of 
record does not reveal that the Veteran's symptoms reach the 
level of severity to impair his health which would provide 
for a rating in excess of 40 percent.  Conversely, the 
medical evidence, specifically the September 2009 VA 
examination, provide that the Veteran's symptoms only mildly 
impact his daily activities and indicate that his cardiac 
condition and dyspnea limit his activities more than his 
stomach condition.  The Board recognizes the Veteran's 
continued abdominal pain, vomiting, and diarrhea and does not 
attempt to negate the impact that they have on his life.  
However, the Board finds that the rating criteria properly 
compensate him for the severity of his disability.  

The Board has carefully considered the Veteran's contentions 
but has not found that they represent additional evidence 
warranting a different conclusion than that reached here.  
The Veteran's complaints regarding the severity of his 
somatization disorder have been duly considered, including as 
expressed in treatment and upon clinical evaluation for 
rating purposes.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While such symptoms are often inherently 
subjective, the Board looks to the Veteran's statements as 
supported by more objective indicia of disability, including 
observable behaviors and competencies in functioning, and 
conclusions of medical treatment professionals and examiners.  
Nonetheless, the Board finds the evidence does not reflect 
that the occurrence and severity of the reported symptoms are 
sufficient to warrant a rating higher than current assigned.

In looking to other potentially applicable codes, the 
evidence shows that the Veteran was diagnosed with gastritis 
however there is no evidence that it is accompanied by small 
nodular lesions or small eroded or ulcerated areas, or severe 
hemorrhages.  Thus, a rating under DC 7307 is not warranted.  
Further, there is no showing that the Veteran's ulcer 
disorder impairs his health to such an extent that it caused 
anemia, weight loss, or recurrent incapacitating episodes 
averaging 10 days.  In fact, the VA examination reports 
specifically show that the Veteran does not suffer from 
anemia.  While there are some medical records showing that 
the Veteran experienced unintentional weight loss, the recent 
records reveal that the Veteran has in fact gained weight.  
Further, there is no finding that this service connected 
disability causes him incapacitating episodes.  As such, DC 
7305 is not triggered.  

The Board has also considered the possibility of staged 
disability rating for the Veteran's claim of a higher 
evaluation.  The guidance of the Court in Hart v. Mansfield, 
supra, has been followed.

The Board has considered all applicable codes and finds no 
basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefit sought 
on appeal is denied.

Finally, consideration has also been provided regarding the 
issue of whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2009); Barringer v. 
Peak, 22 Vet. App. 242 (2009)(noting that the issue of an 
extra-schedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is adequate.  A higher 
rating is provided for certain manifestations of his 
somatization disorder but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability the 
criteria to assess social and occupational impairment.  
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization.  While the Veteran has indicated that his 
disability affects his employment, it does not show marked 
interference with his employment to render impractical the 
application of the regular scheduler standards.  In the 
absence of any additional factors, the RO's decision not to 
refer this issue for consideration of an extra-schedular 
rating was correct.


ORDER

Entitlement to a rating in excess of 40 percent for a 
psychophysiological gastrointestinal reaction (most recently 
diagnosed as somatoform disorder) with manifestations of 
antral gastritis and peptic ulcer disease is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


